Citation Nr: 0842773	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
fracture of the left clavicle, claimed as a left shoulder 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.  

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1991 to December 1991, in the Army National Guard 
(ANG).  The veteran also had subsequent service in the ANG.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision in which the 
RO declined to reopen the claim for service connection for 
residuals of a fracture of the left clavicle, and continued 
10 percent disability ratings for service-connected right and 
left knee disabilities.  The veteran filed a notice of 
disagreement (NOD) in August 2005, and the RO issued a 
statement of the case (SOC) in February 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2006.

The Board notes that in June 2007 misfiled evidence was 
associated with the claims file, date stamped as having been 
received by the Board in August 2006.  The evidence consists 
of August 2006 signed VA forms 21-4142 identifying and 
authorizing the RO to obtain additional VA and private 
medical records pertinent to the matters on appeal.  This 
evidence also included the March 2006 VA form 8, certificate 
of appeal. 



In April 2008, the Board remanded these claims to the RO (via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action.  After completing the requested action, the 
RO denied each claim (as reflected in a September 2008 SSOC), 
and returned these matters to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  In a May 1999 rating decision, the RO denied service 
connection for residuals of a fracture of the left clavicle; 
although notified of the denial in a June 1999 letter, the 
veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
May 1999 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a fracture of the left 
clavicle, claimed as a left shoulder condition, or raises a 
reasonable possibility of substantiating that claim. 

4.  The right knee disability has been manifested by 
complaints of pain with MRI findings of minimal degenerative 
changes with evidence of pain on motion, but with flexion 
limited to no less than 110 degrees, no more than 3 degrees 
of extension, and no medical evidence of instability or 
malunion.

5.  The left knee disability has been manifested by 
complaints of pain with MRI findings of minimal degenerative 
changes with evidence of pain on motion, but with flexion 
limited to no less than 105 degrees, normal extension, no 
medical evidence of instability or malunion. 


CONCLUSIONS OF LAW

1.  The May 1999 RO decision denying service connection for 
residuals of a fracture of the left clavicle is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As evidence received since the RO's May 1999 denial is 
not new and material, the criteria for reopening the claim 
for service connection for residuals of a fracture of the 
left clavicle, claimed as a shoulder disability, are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  The criteria for a rating in excess of 10 percent for a 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b) (1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003, 5257, 5260, 5261, 5262 (2008).

4.  The criteria for a rating in excess of 10 percent for a 
left knee condition are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) 
(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5257, 5260, 
5261, 5262 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With respect to requests to reopen previously denied claims, 
a claimant must be notified of both what is needed to reopen 
the claim and what is needed to establish the underlying 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

In this case, a June 2008 post-rating letter notified the 
veteran that her claim for service connection for residuals 
of fracture of the left clavicle had been previously denied 
and informed her that to reopen her claim, the RO/AMC needed 
new and material evidence.  The June 2008 letter specifically 
advised the veteran that, in order to be considered material, 
the evidence had to pertain to the reason the claim was 
previously denied, and noted that the claim had been 
previously denied because the veteran's left clavicle 
fracture occurred prior to her entrance in the military and 
there must be objective evidence of worsening of a 
preexisting condition in order to establish service 
connection by aggravation.  The June 2008 letter also 
informed the veteran that, in order to be considered new and 
material, the evidence would have to raise a reasonable 
possibility of substantiating the claim, and could not simply 
be repetitive or cumulative of the evidence of record at the 
time of the previous denial.

Thus, the June 2008 VCAA letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the underlying claim for service connection, and 
advised her as to what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by VA.  As the RO/AMC explained the type of 
evidence needed to establish each element of a claim for 
service connection, and explained what constitutes new and 
material evidence to reopen such a claim, the, Kent 
requirements have been met.

Regarding the increased rating claims, in rating cases, a 
claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, the pre-rating letter dated in April 2005 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for an 
increased rating for her right and left knee disabilities, as 
well as what information and evidence must be submitted by 
her, and what information and evidence would be obtained by 
VA.  The veteran was also asked to submit evidence and/or 
information in her possession (consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect).

As regards the Dingess/Hartman notice requirements, a 
February 2006 SOC set forth the criteria for higher ratings 
for knee disabilities (which suffices, in part, for 
Dingess/Hartman), and the RO provided the veteran general 
information as to VA's assignment of disability ratings and 
effective dates-and the type of evidence that impacts those 
determination-in April 2006, June 2008 and September 2008 
letters.  After issuance of the April 2006, June 2008 and 
September 2008 letters, and opportunity for the veteran to 
respond, the September 2008 SSOC reflects readjudication of 
the claims.  Hence, the veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The September 2008 SSOC included the pertinent rating 
criteria for evaluating knee disabilities.  A September 2008 
letter from the RO explained how disability ratings are 
determined, by applying the rating schedule, and specifically 
stated that VA would consider the impact of the condition and 
symptoms on employment and daily life as well as specific 
test results, such as range of motion tests for joint 
conditions, in determining the disability rating.  The 
September 2008 letter also provided examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation.  The Board finds that 
the September 2008 letter, read together with the September 
2008 SSOC, which included the pertinent rating criteria, 
satisfies the notice requirements of Vazquez-Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent objective 
evidence associated with the claims file includes post-
service VA Medical Center (VAMC) treatment records, and 
reports of July 2005 and August 2008 VA examinations.  As 
explained below, the record does not present a basis for 
further evaluation of the veteran's knees.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the veteran and by her 
representative, on her behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims for an increased rating for the 
veteran's right and left knees and her claim for whether new 
and material evidence has been received to reopen a claim for 
service connection for residuals of a fracture of the left 
clavicle, claimed as a left shoulder condition .  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a fracture of 
the left clavicle, claimed as a left shoulder disability.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in 
service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2008).  In this regard, temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
disability (as contrasted to symptoms) has worsened.  See 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The RO denied the veteran's claim for a left shoulder 
disability in November 1995.  At that time, the RO found that 
the veteran's claim was not well grounded as there was no 
medical evidence that linked a chronic disability to service.  
In its subsequent May 1997 denial, the RO found that the 
residuals of the fracture existed prior to service and that 
there was no evidence that the condition permanently worsened 
as a result of service.  As noted above, the RO reconsidered 
the claim in May 1999 but denied the veteran's claim as it 
again found that there was no evidence that the veteran's 
preexisting condition permanently worsened as a result of 
service.  The RO notified him of this decision in June 1999. 

Although notified of the RO's May 1999 denial in a letter in 
June 1999, the veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the veteran's representative filed a petition 
to reopen her claim for service connection for a left 
shoulder condition in March 2005.  Regarding petitions to 
reopen filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the May 1999 rating decision, the RO noted that the 
evidence indicated that the veteran's left shoulder 
disability existed prior to service, and did not indicate 
that the left shoulder had been aggravated by service.  
Therefore, service connection was not warranted.  

As noted above, in VAOPGCPREC 3-2003, VA's general counsel 
held that, in order to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
There is no basis for reopening the veteran's claim for 
service connection for a left shoulder condition based either 
on this interpretation or on the RO's rationale for denial in 
the May 1999 rating decision. 

The bases for the RO's May denial were that there was no 
evidence showing that the veteran's preexisting left shoulder 
injury was aggravated by anything in service and that there 
was no evidence that the condition permanently worsened as a 
result of service.  The evidence before the RO at the time of 
the May 1999 denial included a December 1988 private 
treatment record from a physician reflecting that the veteran 
sustained a fracture of the left clavicle in a motor vehicle 
accident.  It was noted that her fracture healed 
uneventfully.  The evidence also included the veteran's 
service treatment records, which contain a July 1991 entrance 
examination which noted that the veteran suffered a fracture 
left collarbone in a 1988 motor vehicle accident.  The 
service treatment records do not contain any other notes 
indicating complaints, treatment, or diagnosis of a left 
shoulder disability.

Based on the above evidence, the RO, in the May 1999 
decision, concluded that the veteran's left shoulder 
disability existed prior to service.  Moreover, because the 
service treatment records did not indicate that there was any 
left shoulder disability, this evidence reflects that any 
preexisting left shoulder disability was not aggravated by 
service, or otherwise related to service. 

Significantly, none of the evidence received since the May 
1999 denial, including VAMC notes pertaining to shoulder 
treatment and private records, indicates that the veteran's 
left shoulder disability did not preexist service or that it 
was aggravated by or otherwise related to service.  Indeed, 
records from a private doctor from October 2004 to November 
2004 noted that the veteran experienced pain on palpitation 
of the left scapula.  VAMC treatment notes indicate that the 
veteran underwent left rotator cuff surgery in August 2005.  
This evidence had not been considered by agency adjudicators 
in connection with the previously denied claim and petition 
to reopen, and this evidence is not cumulative or redundant 
of evidence previously of record.  Thus, it constitutes "new" 
evidence.  However, to the extent that this evidence 
addresses the bases for the last prior final denial-i.e., 
whether veteran's left shoulder disability preexisted 
service, whether it was aggravated by the veteran's service, 
or whether it is otherwise related to service-the evidence 
indicates that the veteran's left shoulder disability 
preexisted service and is not related to service.  Thus, the 
new evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim. In addition, the 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

As for the veteran's statements, the Board notes that as a 
layperson without the appropriate medical training and 
expertise, she is not competent to render a probative opinion 
on a medical matter-to include the etiology of her left 
shoulder disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Therefore, where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993). 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of a fracture of the left clavicle, claimed as a 
left shoulder disability, are not met, and the May 1999 RO 
denial of this claim remains final.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  As the 
veteran has not fulfilled her threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Entitlement to a rating in excess of 10 percent for a right 
knee disability.

Entitlement to a rating in excess of 10 percent for a left 
knee disability.

Because these two increased rating claims involve similar 
disabilities and rating criteria, the Board will address them 
together.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

Historically, by rating action of November 1995, the RO 
granted service connection for the bilateral knee 
disabilities and assigned initial noncompensable ratings, 
respectively, under the provisions of 38 C.F.R. § 4.71a, DC 
5262.  The veteran filed a timely appeal.  By rating action 
of May 1997, the RO increased the ratings assigned for each 
knee to 10 percent from August 17, 1995.  A January 2000 
Board decision confirmed the 10 percent ratings.  In March 
2005, the veteran filed her current claim for increased 
ratings. 

Under DC 5262 (pursuant to which impairment of the tibia and 
fibula are rated), a 10 percent rating is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted when malunion 
is productive of moderate knee or ankle disability, and a 30 
percent rating is warranted when such knee or ankle 
disability is marked.  38 C.F.R. § 4.71a, DC 5262. 

During a VA examination in December 2005, the veteran 
reported that her symptoms have worsened so far as the 
baseline severity of pain/discomfort to the knees.  She had 
functional limitations of being able to stand for only one 
hour and being able to walk only 1/4 quarter of a mile.  She 
had no episodes of dislocation or subluxation but did have 
flare-ups of joint disease.  She was able to flex her right 
knee from 0 to 130 degrees with the pain beginning at 130 
degrees.  She was able to flex her left knee from 0 to 140 
degrees with pain beginning at 140 degrees.  Both knees were 
additionally limited 5 degrees by pain when doing repetitive 
motion.  There was crepitation with range of motion testing 
in both knees and ligament instability in both knees.  The 
assessment was bilateral knee chondromalacia.

A July 2006 MRI of the knees at the VAMC revealed 
intrasubstance degeneration, posterior horn medical meniscus; 
small supratellar joint effusion; and thin, but smooth and 
regular, articular cartilage distal femur and proximal tibia 
in both the right and left knees.

A December 2006 VAMC treatment report noted that the 
veteran's right knee had trace effusion and was diffuse to 
palpitation.  There was no significant catching or popping 
sensation and her ACL was intact.

At her August 2008 VA examination, the veteran reported 
progressively worsening knee injuries.  She stated that 5 
injections to both of her knees in the recent past have 
helped.  There were no constitutional symptoms of arthritis 
and no incapacitating symptoms of arthritis.  She had 
functional limitations on standing as she was able to stand 
for only 15 to 20 minutes and could only walk 3 to 4 blocks.  
She used a cane, but this was for a foot issue and not a 
result of her knees.  There was no inflammatory arthritis, no 
ankylosis and no loss of bone.  Current X-rays of both knees 
were normal.  She complained of bilateral knee pains and 
weakness that occurred daily.  Her knees gave out 2 or 3 
times each month but they did not lock.  Flare-ups occurred 
when sitting and functional impairment occurred because she 
avoided most activities.  Wearing braces and receiving 5 
recent injections to her knees had helped.  The examiner 
noted that the veteran never had surgery to her knees.  On 
examination, she was able to flex her right knee from 3 to 
110 degrees with pain at 110 degrees.  She was able to flex 
her left knee from 0 to 105 degrees with pain at 105 degrees.  
No ligamentous laxity was noted.  There was mild crepitus of 
the right knee and mild to moderate crepitus of the left 
knee.  The right knee was popping with exertion each time.  
There was mild pain along the joint lines.  The left knee had 
minimal soft tissue swelling.  With additional exercises, the 
veteran's knees had moderate pain, moderate weakness and 
fatigue and occasional mild incoordination.  She had a lack 
of endurance and fatigue with repetitive use.  The examiner 
stated that he could not determine additional limitation 
following repetitive use during flare-ups as this would be 
speculation but the veteran did not have additional 
limitation following repetitive use.  Moderate painful motion 
was noted.  At this time, there did not appear to be any knee 
instability as ligamentous laxity was not noted.  The 
examiner stated that the nature and degree of impairment in 
both knees appeared to be slow degeneration, and the degree 
of impairment appeared to be moderate as she had a fair 
amount of pain and limited motion in both knees.  The veteran 
would occasionally miss work due to her knees.   The 
functional loss appeared to be moderate to occasionally 
severe, but again, the examiner could not determine 
additional degrees of limited motion during flare-ups as this 
would resort to speculation.

Considering the evidence of record in light of the above- 
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the veteran's service-
connected left or right knee disabilities is not warranted. 

As there is no competent medical evidence showing that the 
veteran's disabilities are productive of malunion, an 
increased rating in excess of 10 percent is not warranted 
under DC 5262.  In making this determination, the Board finds 
that since that code is not predicated on loss of range of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, do not apply.  See Johnson, 9 Vet. 
App. at 9.  In other words, these provisions present no basis 
for assignment of a higher rating on the basis of pain. 

The record also presents no basis to assign a higher rating 
under any other provision of the rating schedule.  While the 
veteran's disability could, alternatively, be rated on the 
basis of limited motion, here, range of motion findings do 
not support the assignment of a rating greater than 10 
percent on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a, DCs 5260 or 5261.

Under DC 5260 (limitation of flexion of the leg), a 10 
percent rating requires flexion limited to 45 degrees, a 20 
percent rating requires flexion limited to 30 degrees, and a 
30 percent rating requires flexion limited to 15 degrees.  
See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261 (limitation of extension of the leg), a 10 
percent rating requires extension limited to 10 degrees.  A 
20 percent rating requires extension limited to 15 degrees, a 
30 percent rating requires extension limited to 20 degrees, a 
40 percent rating requires extension limited to 30 degrees, 
and a 50 percent rating requires extension limited to 45 
degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under DCs 5003 
and 5257, cautioning that any such separate rating must be 
based on additional disabling symptomatology.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998).  The VA General Counsel has further held 
that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 
5261 may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Under DC 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  See 38 C.F.R. § 4.71a, DC 5257.

As indicated above, while the veteran has consistently 
complained of bilateral knee pain, the objective medical 
evidence demonstrates flexion limited to no less than 105 
degrees in either knee and full extension in the right knee 
and no greater than 3 degrees in the left knee.  In this 
regard, active range of motion in the right knee was from 0 
to 130 degrees in July 2005 and 3 to 110 degrees in August 
2008.  Active range of motion in the left knee was from 0 to 
140 in July 2005 and from 0 to 105 in August 2008.

Collectively, these findings do not warrant assignment of 
even a compensable rating for either knee under DC 5260 or 
5261.  As indicated above, the recent medical evidence 
reveals that extension has been full to 0 degrees in the 
right knee and no greater than 3 degrees in the left knee and 
flexion has been no less than 105 degrees in either knee.  
These findings fail to meet the criteria for compensable 
ratings under DCs 5260 or 5261, let alone for ratings in 
excess of 10 percent.  This evidence also provides no basis 
for assignment of separate ratings for limited flexion and 
extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).



The Board also points out that the VAMC notes and VA 
examinations did reflect limitation of motion objectively 
confirmed by painful motion, warranting the current 10 
percent rating assigned for each knee.  However, neither 
painful motion nor any of the other DeLuca factors warrant a 
rating in excess of 10 percent for either knee.  The August 
2008 VA examiner wrote that the veteran did have additional 
limitation following repetitive use, but he was unable to 
make a determination without resorting to speculation on 
whether pain, fatigue, weakness, lack of endurance, and 
incoordination additionally limited the joint function in 
degrees.  Collectively, this evidence does not indicate that 
the veteran's pain is so disabling as to actually or 
effectively result in flexion limited to 30 degrees or 
extension limited to 15 degrees-the requirements for the next 
higher 20 percent rating under DCs 5260 and 5261, 
respectively.  Thus, even considering functional loss due 
pain and other factor identified in sections 4.40 and 4.45, 
the evidence simply does not support assignment of a higher 
rating for either knee under DCs 5260 or 5261. 

While the Board recognizes the veteran's subjective 
complaints of sensations of her knees occasionally giving out 
and the MRI evidence of minimal degenerative changes in both 
knees, the August 2008 VA examination found no significant 
ligamentous instability with stress testing in either knee.  
As such, there is no basis for assignment of a rating in 
excess of 10 percent for either knee under DC 5257.  Further, 
in light of the medical evidence, the record also does not 
support assignment of a separate compensable rating for 
either knee on the basis of arthritis and instability.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for either 
knee.  Disabilities of the knee and leg are rated under 38 
C.F.R. § 4.71a, DCs 5256-5263; however, several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected knee conditions.  It is neither contended 
nor shown that the veteran's service- connected left and 
right knee conditions involve ankylosis, dislocated semilunar 
cartilage, symptomatic removal of semilunar cartilage, or 
genu recurvatum.  As such, increased ratings under any of the 
diagnostic codes rating these conditions are not warranted.  
38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5263.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of higher schedular ratings 
for either the left or right knee under the applicable rating 
criteria.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected left and right knee 
conditions reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the Board notes that the disabilities have not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 10 percent 
ratings).  The Board notes that the August 2008 VA examiner 
stated that the veteran would only occasionally miss work due 
to her knees.

Moreover, there also is no objective evidence that, during 
the period pertinent to the claims for increase, the left or 
right knee disabilities have warranted frequent treatment, 
much less periods of hospitalization, or that these 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claims for higher ratings 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of higher ratings, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for 
residuals of a fracture of the left clavicle, claimed as a 
left shoulder condition, is denied. 

A rating in excess of 10 percent for a right knee condition 
is denied.

A rating in excess of 10 percent for a left knee condition is 
denied. 




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


